In his motion for a rehearing appellant seriously contends that we erred in our original opinion in declining to hold that the indictment was insufficient to charge an offense under Article 1008, P. C. We have carefully examined the indictment and find it to be in conformity with Willson's Criminal Form No. 446, (5th Edition) relating to forgery of land title which seems to have been sustained by this court.
Appellant next asserts that we erred in declining to hold that, without any fault on his part, he was deprived of a full and complete statement of the facts proved upon the trial. The record before us is accompanied by a statement of facts which appears to have been made by the presiding judge after the appellant's counsel and the District Attorney had failed to agree upon a statement of facts, the court reporter having died before he was able to prepare such a statement. In his motion appellant charges some acts of discourtesy on the part *Page 539 
of the District Attorney and the trial judge relative to the preparation and filing of the same, but there is nothing in the record to substantiate his charge except the ex parte statements in his motion. Moreover, appellant admits that he did not remember the facts proven upon the trial so as to enable him to make a full and complete statement thereof. This being true, we are at a loss to understand how he could say that the statement of facts filed by the presiding judge was incomplete or incorrect. He contends, however, that the presiding judge was not authorized by law to make and file a statement of facts in a felony case. Section 1 of Article 760, C. C. P., provides that "a statement of facts may be made, ordered, agreed to, approved and certified as in civil suits." Section 4 of said article provides that "when the duty devolves upon the court to prepare the statement of facts, he shall have such time in which to do so as he deems necessary, not to exceed forty days after he receives the defendant's statement of facts." Section 7 of said article authorizes the parties to prepare a statement of facts on appeal in a felony or misdemeanor case independent of the transcript of the notes of the official reporter, etc. Appellant seems to think that Section 3 of said article controls and supersedes all other sections thereof. This is not true. A statute must be construed as a whole, consistent with a reasonable application thereof, and the object sought to be attained.
Appellant reiterates his complaints against the court's charge. We have read the same with great care and deem it admirable application of the law to the facts of the case. Nowhere in his charge does the court authorize the jury to convict appellant of forgery of the certificate of the notary public and no such charge was contained in the indictment.
All other matters re-urged by appellant in his motion appear to be without merit.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 540